PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/867,294
Filing Date: 5 May 2020
Appellant(s): Joshi et al.



__________________
Jeffrey Joseph
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/10/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/1/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
III.  Status of Claims
	Appellant asserts claims 15 and 16 should be withdrawn.  However, it is noted that appellant submitted a mismatched set of claims on 7/29/21.  The restriction requirement and the withdrawn claims are based on the originally filed claims on 5/5/20.
Group 1
Appellant asserts on p. 5-6 of the Brief that Chuang fails to disclose a palette size for a block is equal to zero.  However, merely reciting the language of the claims and asserting that the cited prior art references do not disclose each claim limitation is insufficient. See 37 C.F.R. § 41.37(c)(vii) ("[a] statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim."); see also In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).  As disclosed in [0158], line 11 of appellant’s own specification, it is well-known in the compression art that a palette size is defined to be merely equal to the palette index.  The word “size” is not meant to indicated how large or small the palette is but rather just an index.  Appellant discloses in [0205] that such index may be assigned any value.  However, an index of zero is typically assigned to the first or default palette that correspond to a 
	Appellant also asserts that Chuang fails to disclose inferring a flag value when the first block is encoded using escape pixels.  However, [0061] of Chuang discloses the concept of such common palette coding technique wherein the block-level flag “palette_run” can be derived or inferred as 0 in the copy mode when the block sample is encoded using escape pixels.  Therefore, it is submitted that such interpretation meets the claims in their broadest reasonable sense, consistent with appellant’s own disclosure.
Examiner acknowledges that Chuang et al may not describe a method identical to that disclosed by appellants.  However, claims are to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim.  See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541, 550 (CCPA 1969).  In addition, the law of anticipation does not require that a reference “teach” what an appellant’s disclosure teaches.  Assuming that reference is properly “prior art,” it is only necessary that the claims “read on” something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or “fully met” by it.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789 (Fed. Cir. 1983).

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Y LEE/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Conferees:
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.